Allowability Notice
1. This action is in response to the amendment filed 10 March 2021.
Claims 1-4, 6-12, and 15-22 are pending and have been examined. Claims 5, 13, 14 have been cancelled.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3. Allowed Claims: Claims 1-4, 6-12, and 15-22, are allowed.
4. Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:

35 U.S.C. §101
Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 2 of step
2A of the Alice analysis, as any abstraction recited in the Claim limitations which may be construed as “A
Mental Process” or “Certain Method of Organizing Human Activity” such as use a score to identify the best worker for a task, is integrated into a practical application, as the additional elements apply the judicial exception in a meaningful way by determining that selects a best worker for a proposed task based on predictions of probabilities of worker accuracy and confidence in those probabilities based on specially collected and organized data and reevaluates the predictions to improve the predictive models involved with a feedback loop, as argued by the Applicant in Applicant’s Remarks in pages 11-12. Thus 

35 U.S.C. §103
The closest prior art of record are Elenbaas (U.S. Publication No. 2009/0204471), Adams (U.S. Publication No. 2012/0179617), and Lu (Lu, J., Behbood, V., Hao, P., Zuo, H., Xue, S., & Zhang, G. (2015). Transfer learning using computational intelligence: A survey. Knowledge-Based Systems, 80, 14-23.).  While Elenbaas, describes an online work management system provides a marketplace for multiple job owner and workers where the job owners provide a job description that defines task and the job description may be processed to generate task descriptions that may be published for workers' application, it doesn’t explicitly state the specific manner to use a score to identify the best worker for a task. Adams, creating electronically a respective commitment reservation for each of a plurality of workers, with each respective commitment reservation comprising a commitment for the respective worker to work on a prospective job not yet created, but it does not explicitly state selecting a best worker with a score. Lu, describes intelligence-based transfer learning techniques and clusters related technique developments, but it does not describe specifically confidence in the manner as claimed. 
Other close art of record include Gatti (U.S. Publication No. 2015/0095080) describing ranking workers for an incoming task that includes recording a list of completed tasks in a computer data structure, which doesn’t explicitly state the specific manner to use a score to identify the best worker for a task. Benke (U.S. Publication No. 2017/0323233) describing the tasking system that targets a user for the task based information in a user profile, but it does not explicitly state selecting a best worker with a score.  Fassi (Fassi, Mehdi & Bocquet, Valery & Majery, Nicole & Lair, Marie-Lise & Couffignal, Sophie & Mairiaux, Philippe. (2013). Work ability assessment in a worker population: Comparison and determinants of Work Ability Index and Work Ability score. BMC public health. 13. 305. 10.1186/1471-2458-13-305.)  assessment of work ability based on the use of the Work Ability Index, but it does not describe specifically confidence in the manner as claimed. 
None of the prior art specifically teaches the specific manner to use a score to identify the best worker for a task, describe specifically confidence in the manner as claimed, and although parts are taught be each of the prior art, the combination would be non-obvious as to this specific way, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-4, 6-12, and 15-22 are allowable over the prior art of record.
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JAY-MING WANG/Examiner, Art Unit 3683               
3/16/2021                                                                                                                                                                                         
/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683